Citation Nr: 1200954	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for donor scar of the right anterior thigh.

2.  Entitlement to a compensable evaluation for donor scar of the left anterior thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in North Little Rock, Arkansas.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in April 2006 at the North Little Rock, Arkansas RO.  The appellant and the appellant's spouse testified at that time and the hearing transcript is of record.  

The Veteran was scheduled for a videoconference hearing before the Board in March 2007.  The Veteran was notified of this scheduled hearing in January 2007.  The Veteran failed to appear for the hearing.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

In March 2009, the Board granted one claim (increased rating for PTSD) and remanded the remaining claims for further development.

In January 2011, the Board denied entitlement to an evaluation in excess of 20 percent disabling for scar, left forearm/hand, denied entitlement to an evaluation in excess of 10 percent disabling for scar, right forearm/hand, granted entitlement to a 10 percent evaluation, and no higher, for scar of the neck, and remanded the issues listed on the first page for further development.

In September 2011, subsequent to the most recent Supplemental Statement of the Case dated in August 2011, the Veteran submitted a statement regarding pain in his bilateral thigh scars.  The Board finds that this written statement essentially restates the contentions previously of record, and a waiver of Agency of Original Jurisdiction (AOJ) jurisdiction over this statement is not necessary.  As such, the Board may proceed with this appeal without referral of this statement to the AOJ for consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's bilateral thigh donor scars are stable, superficial scars that are painful. 

2.  The scars are not associated with the underlying tissue, do not cause limitation of motion, and are less in size than 12 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no higher, for the donor scar of the right anterior thigh are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2007).

2.  The criteria for a 10 percent rating, and no higher, for the donor scar of the left anterior thigh are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159 was sent to the Veteran in August 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims for an increased rating and of his and VA's respective duties for obtaining evidence.  Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating elements of the claims.  In addition, the Veteran was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was sent notice in March 2009 that contained the information required by Vazquez.  Subsequently, the RO readjudicated the claims and issued a September 2010 Supplemental Statement of the case (SSOC).  Hence, while some of this notice was provided after the rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All identified and available post-service treatment records have been secured.  In April 2009 and March 2011, the Veteran was provided VA examinations to determine the nature and extent of the disabilities at issue in this appeal.

In March 2009 the Board remanded the claims for the Veteran to be afforded a medical examination regarding the nature and extent of his scar disabilities.  As noted above, the Veteran was afforded a VA medical examination in April 2009.  However, in January 2011 the Board found the April 2009 examination to be inadequate because the examiner did not report the size of the Veteran's scars and there was no indication that the donor scars of the thighs were physically examined.  As such, the Board again remanded the claims for the Veteran to be afforded an adequate medical examination.  The Veteran was afforded another VA examination in March 2011.  As discussed below, the examiner physically examined the Veteran and reported the size of the donor scars of the thighs.

As such, the Board is thus satisfied that the RO has substantially complied with the orders of the March 2009 and January 2011 remands for the Veteran to be afforded an adequate VA medical examination.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a compensable evaluation for bilateral thigh donor scars.  The Veteran's bilateral scar disability is currently evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the criteria for evaluating scars was amended in October 2008.  However, the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim.  Neither the Veteran nor his representative has so indicated here.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).   All changes are discussed below.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in April 2009.  The Veteran was noted to have been burned in a tent in a sleeping bag fire in Korea.  The examiner noted that the right thigh was a donor site for skin grafts and that cool weather causes the right thigh to ache and hurt.  The Veteran denied any breakdown or ulcerations to the area.  There was no loss of skin over the scar area and in cold weather the Veteran reported increased sensitivity.  The left thigh was also an area of a donor site for a skin graft.  The Veteran reported that it burns and stings, especially if he stands for over 30 minutes.  He stated that it feels like pins and needles sensation if it is bumped.  There was no ulcer or breakdown to the area.  The Veteran reported that the ache in both areas was eight out of ten on the pain scale.  The examiner diagnosed the Veteran with residuals from skin graft donor sites of both upper legs.

In a statement dated in October 2010, the Veteran reported that he has pain at times at the donor site scars on his right and left thigh.

In March 2011 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have scars on the anterior aspect of his right and left thigh.  The scars were noted to be from surgery in 1954.  The examiner stated that there was no skin breakdown over the scar and reports of pain.  It was noted that the Veteran suffered a burn injury to both upper extremities and had donor skin grafts taken from bilateral thighs.  The Veteran was indicated to claim that he has pain in all scars.  The examiner noted that the records do not indicate any pain with scars on the bilateral thighs and there was no pain with palpation of the bilateral donor graft sites.  Physical examination revealed that the maximum width was 14 centimeters and the maximum length was 15 centimeters.  The scars were not painful and there was no sign of skin breakdown.  The scars were superficial and there was no inflammation.  There was no edema, keloid formation, or other disabling effects.  The examiner diagnosed the Veteran with donor graft from bilateral thighs.  

In a statement dated in September 2011, the Veteran reported that the pain in his thighs is like wasps stinging his legs when he bumps them or stands on them very long.

Turning to the applicable rating criteria, the Board notes that the Veteran's scars have been rated under the criteria that was effective when he filed his claim in June 2004 (effective August 30, 2002).  Specifically, his disability was rated under Diagnostic Code 7805, which rates other scars based on limitation of function of the part affected.  The evidence of record, however, does not support that the Veteran's scars cause any limitation of motion of his legs.  Therefore, this code is inapplicable and other diagnostic codes will be examined.

Diagnostic Code 7801 applies to scars, other than on the head, face, or neck, that are deep or that cause limited motion.  Under this code, a 10 percent evaluation is warranted if the scar covers an area or areas exceeding 6 sq. in. (39 sq. cm.).  A 20 percent evaluation will be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent evaluation will be assigned.  A maximum 40 percent disability will be warranted if the area exceeds 144 sq. in. (929 sq. cm.).   Here, the Veteran's scars have not been found to be deep.  As noted above, they do not cause limitation of motion.  Thus, this code is inapplicable.

Diagnostic Code 7802 applies to scars, other than on the head, face, or neck, that are superficial and do not cause limited motion.  A superficial scar is one not associated with underlying soft tissue damage.  To be compensable under this Diagnostic Code, the scar must cover an area or areas of 144 sq. in. (929 sq. cm.) or greater.  It provides for a maximum 10 percent rating.   Here, the Veteran's scars do not cover an area large enough to be compensated under this code.

Diagnostic Code 7803 provides a maximum 10 percent evaluation for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Examination of the Veteran's scars shows that the skin is stable; therefore, this code is inapplicable.

A 10 percent rating is also provided under Diagnostic Code 7804 for scars that are superficial and painful on examination.  38 C.F.R. § 4.118.  In this case, the Veteran's bilateral thigh scars have been found to be superficial.  With respect to pain, upon examination in March 2011, he was not noted to have any pain on palpation of his bilateral scars of the thighs.  However, during the entire period on appeal, including in his subjective complaints reported on examination in April 2009 and March 2011, the Veteran has consistently reported that his bilateral thigh scars have been productive of pain.  The Veteran has reported that the aching sensation is an eight out of ten on a scale of pain, that the pain is precipitated by cold weather and standing for an extended period, and feels like pins and needles sensation if it is bumped.  The Board notes that the Veteran is competent to report these sensations.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (in order to be competent, the individual must have personal knowledge, derived from his own senses, of what is being attested).  The Board finds the Veteran's reports of pain in the bilateral scars to be credible.  As such, the evidence is at least in equipoise regarding whether the Veteran's bilateral thigh scars are painful and, therefore, entitlement to an evaluation of 10 percent disabling for the donor scars of both the left and right anterior thigh is warranted pursuant to Diagnostic Code 7804.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating in excess of 10 percent is not available under Diagnostic Code 7804. 

In short, the criteria for a 10 percent rating under Diagnostic Code 7804 have been met.  Because the Veteran has scars on both thighs, each with painful manifestations, a separate 10 percent evaluation is required for each.  Furthermore, as the Veteran's manifestations have remained constant throughout the appeal period, the Board finds that staged ratings are inappropriate.  

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling for either his right or left thigh scar, and there are no aspects of these disabilities not contemplated by the schedular criteria.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the Veteran was noted to be unemployed in the report of a March 2011 examination.  The Veteran was noted be an unemployed painter and that he retired in 1965 due to his knees and the inability to hold paint brushes in his hands.  As record does not reveal any indication that the Veteran is unemployable due to his donor scars of the bilateral thighs, the Board concludes that the claim for TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to a 10 percent evaluation, and no higher, for donor scar of the right anterior thigh is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation, and no higher, for donor scar of the left anterior thigh is granted, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


